Order filed September 25, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-14-00549-CR
                                   ____________

                   GLENN LLOYD KINGHAM, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the County Court No. 3
                           Galveston County, Texas
                     Trial Court Cause No. MD-0338715

                                     ORDER

      No clerk’s record or reporter’s record has been filed in this case. The clerk
and court reporter informed this court that appellant had not made arrangements
for payment for the clerk’s record or reporter’s record. See Tex. R. App. P. 35.3(c).
On August 12, 2014, we abated this appeal for a hearing in the trial court to
determine if appellant is entitled to proceed without the payment of costs. See Tex.
R. App. P. 37.3(b), (c)(2(B).
      A hearing was held August 22, 2014, and a record of that hearing has been
filed in this court. The record reflects the trial court found appellant is not entitled
to proceed without payment of costs. Rule 37.3(b) of the Rules of Appellate
Procedure provides:

      If No Clerk's Record Filed Due to Appellant's Fault. If the trial court
      clerk failed to file the clerk's record because the appellant failed to pay
      or make arrangements to pay the clerk's fee for preparing the clerk's
      record, the appellate court may--on a party's motion or its own
      initiative--dismiss the appeal for want of prosecution unless the
      appellant was entitled to proceed without payment of costs. The court
      must give the appellant a reasonable opportunity to cure before
      dismissal.


      Accordingly, appellant is ordered to provide this court with proof of
payment for the clerk’s record within 30 days of the date of this order or this court
may dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b).



                                       PER CURIAM